Exhibit 10.3

AMENDMENT No. 1 dated as of June 3, 2013 (this “Amendment”), to the Second Lien
Credit Agreement dated as of March 11, 2013 (as amended, supplemented or
otherwise modified through the date hereof, the “Credit Agreement”), among
TRAVELPORT LIMITED, a company incorporated under the laws of Bermuda, TRAVELPORT
LLC, a Delaware limited liability company (the “Borrower”), WALTONVILLE LIMITED,
a company incorporated under the laws of Gibraltar, TDS INVESTOR (LUXEMBOURG)
S.À R.L., a société à responsabilité limitée incorporated under the laws of
Luxembourg, CREDIT SUISSE AG, as Administrative Agent and Collateral Agent, and
each lender from time to time party thereto (collectively, the “Lenders”).

WHEREAS, capitalized terms used and not defined herein have the meanings set
forth in the Credit Agreement;

WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the Credit Agreement
may be amended by the Borrower and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency so long as the Lenders shall have
received at least ten (10) Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within ten (10) Business Days of
the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment;

WHEREAS, each of the parties hereto desires to amend certain provisions of the
Credit Agreement on the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree, effective as of the Effective
Date (as defined below), as follows:

SECTION 1. Section 2.08(b) of the Credit Agreement is hereby amended by deleting
the word “quarterly” in the first sentence thereof.

SECTION 2. This Amendment shall become effective upon the later of the date
first set forth above and the first date this Amendment may become effective
pursuant to Section 10.01 of the Credit Agreement (the “Effective Date”).

SECTION 3. (a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply to and be effective only with respect to the provisions of
the Credit Agreement specifically referred to herein.

(b) On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import, and
each reference to the Credit Agreement, “thereunder”, “thereof”, “therein” or
words of like import intended to refer to the Credit Agreement in any other Loan
Document, shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 4. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile
transmission or other electronic transmission (i.e. a “pdf” or “tif”) of an
executed counterpart of a signature page to this Amendment shall be effective as
delivery of an original executed counterpart hereof.



--------------------------------------------------------------------------------

SECTION 5. Governing Law; Jurisdiction; Waiver of Jury Trial. The provisions of
Section 10.16 and 10.17 of the Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.

SECTION 6. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

TRAVELPORT LLC, as the Borrower By:  

    /s/ Rochelle Boas

  Name:   Rochelle J. Boas   Title:  

Authorized Person

(Senior Vice President and Secretary)

 

TRAVELPORT LIMITED, as Holdings By:  

    /s/ Rochelle Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and
Assistant Secretary

 

WALTONVILLE LIMITED, as
Intermediate Parent By:  

    /s/ Rochelle Boas

  Name:   Rochelle J. Boas   Title:   Director

 

TDS INVESTOR (LUXEMBOURG) S.À R.L., as TDS Intermediate Parent By:  

    /s/ Rochelle Boas

  Name:   Rochelle J. Boas   Title:   Manager

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent By  

    /s/ Judith Smith

  Name:   Judith Smith   Title:   Authorized Signatory

 

By  

    /s/ Michael D’Onofrio

  Name:   Michael D’Onofrio   Title:   Authorized Signatory